Citation Nr: 0210051	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  00-24 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1. Entitlement to assignment of a higher disability rating 
for service-connected 
residuals of a left ankle sprain, with degenerative changes 
and limitation of motion.

2. Entitlement to assignment of a higher disability rating 
for service-connected 
residuals of a right ankle sprain, with degenerative changes 
and limitation of motion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1989 to 
January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2000, a statement of the case was issued in November 2000, 
and a substantive appeal was received in December 2000.  

The August 2000 rating decision granted service connection 
for residuals of bilateral ankle sprains and assigned a 
noncompensable rating effective January 7, 2000.  The April 
2001 rating decision increased the rating to 10 percent for 
each ankle, effective January 7, 2001, and changed the 
description of the disabilities to residuals of a left and 
right ankle sprain, with degenerative changes and limitation 
of motion.  


FINDINGS OF FACT

1. The veteran's service-connected residuals of a left ankle 
sprain, with 
degenerative changes and limitation of motion is manifested 
by complaints of pain but without additional functional loss 
to result in more than moderate limitation of motion. 

2. The veteran's service-connected residuals of a right ankle 
sprain, with
degenerative changes and limitation of motion is manifested 
by is manifested by complaints of pain but without additional 
functional loss to result in more than moderate limitation of 
motion.



CONCLUSIONS OF LAW

1. The criteria for entitlement to a disability rating in 
excess of 10 percent for the 
veteran's service-connected residuals of a left ankle sprain, 
with degenerative changes and limitation of motion have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Code 
5271 (2001).

2. The criteria for entitlement to a disability rating in 
excess of 10 percent for the 
veteran's service-connected residuals of a right ankle 
sprain, with degenerative changes and limitation of motion 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. Part 4, including §§  4.7, 4.71a and 
Code 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
assignment of a higher disability rating.  The discussions in 
the rating decisions, statement of the case, supplemental 
statements of the case, and a letter from the RO in March 
2001 have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The veteran was also effectively informed of what 
evidence he was responsible for obtaining and what VA would 
do to assist him in obtaining evidence.  See Quartuccio v. 
Principi, No. 01-997 (Vet. App. June 19, 2002). The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met. 

Furthermore, there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, and VA examination and X-ray 
reports in February 2000 and February 2001.  As the record 
shows that the veteran has been afforded VA examinations in 
connection with his claim, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  See 66 Fed. Reg. 45,631 (Aug. 
29, 2001).  Significantly, no additional pertinent evidence 
has been identified by the claimant as relevant to the issue 
on appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The present appeal involves the veteran's claims that the 
severity of his service-connected residuals of a left ankle 
sprain, with degenerative changes and limitation of motion 
(left ankle disability) and residuals of a right ankle 
sprain, with degenerative changes and limitation of motion 
(right ankle disability) warrants  higher disability ratings.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Since the veteran is appealing the original assignments of 
the two disability ratings following an award of service 
connection, the severity of his left and right ankle 
disabilities are to be considered during the entire period 
from the initial assignments of the disability ratings to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected left and right ankle 
disabilities have been rated by the RO under the provisions 
of Diagnostic Code 5271.  Under Diagnostic Code 5271 for 
limitation of motion of the ankle, a 10 percent evaluation 
may be assigned where the evidence shows moderate limited 
motion, and a 20 percent evaluation may be assigned for 
marked limited motion.  The normal ranges of motion of the 
ankle are 20 degrees dorsiflexion and 45 degrees plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

In the present case, it should also be noted that when rating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

At a February 2000 VA examination, the veteran complained of 
having pain and experiencing numerous sprains to both ankles.  
He complained that both ankles were weak, stiff, and tire 
easily.  Examination of the ankles showed no acute or chronic 
swelling or deformity, no increased heat or erythema.  The 
ankles were mildly tender to palpation about the medial 
malleoli.  No instability was noted.  Active dorsiflexion of 
the right ankle was to 6 degrees and plantar flexion was to 
50 degrees.  Passive dorsiflexion was to 10 degrees and 
plantar flexion was to 50 degrees.  Active dorsiflexion of 
the left ankle was to 10 degrees and plantar flexion was to 
48 degrees.  Passive dorsiflexion was to 14 degrees and 
plantar flexion was to 50 degrees.  There was no objective 
evidence of pain on range of motion testing.

X-rays of the ankles showed old ununited small avulsion 
fracture fragments of both medial malleoli, right more 
numerous than left; minor hypertrophic degenerative changes 
involving both ankle joints, without evidence of associated 
joint narrowing and; old ununited avulsion fracture fragment 
versus tiny right OS supratalare, with the latter considered 
more likely.  The diagnosis was multiple ankle sprains with 
residual pain and complaints of instability, though none 
documented on examination. 

At a February 2001 VA examination, the veteran complained of 
continuous bilateral ankle pain.  He complained of bilateral 
instability, locking, fatigability and lack of endurance.  
Examination showed that the veteran did not appear to avoid 
weight bearing on either of his lower extremities.  No 
limping was noted during examination and weight bearing 
appeared to be even and without pain.  There was no 
tenderness to palpation, redness, heat, abnormal movement or 
guarding of movement.  

Examination of the right ankle showed dorsiflexion to 10 
degrees and plantar flexion to 45 degrees.  Examination of 
the left ankle showed dorsiflexion to 10 degrees and plantar 
flexion to 40 degrees.  There was no complaints of pain 
during range of motion testing.  Strength during plantar 
flexed his feet were 5+/5 bilaterally and dorsiflexion was 
4+/5 bilaterally.  X-rays showed degenerative change of the 
ankles and an old fracture of the right medial malleolus.  
Otherwise, the ankles were unremarkable.  The diagnosis was 
status post bilateral ankle sprains with residual pain, 
decreased range of motion and degenerative changes to both 
ankles. 

The veteran's essential argument is that his service-
connected bilateral ankle disability is manifested by pain, 
weakness, fatigability, and instability, which limits his 
daily activities.  The Board finds the veteran's complaints 
to be credible and medical records do in fact show that pain, 
weakness, fatigability, and instability are features of the 
bilateral ankle disability.  However, in taking the lowest 
range of motion from the clinical records, the evidence 
reveals that right ankle dorsiflexion was to 6 degrees and 
plantar flexion was to 45 degrees and left ankle dorsiflexion 
was to 10 degrees and plantar flexion was to 40 degrees.  As 
noted earlier, normal range of motion of an ankle is from 0 
to 45 degrees for plantar flexion and 0 to 20 degrees for 
dorsiflexion.  See 38 C.F.R. § 4.71, Plate II. 

The Board acknowledges the veteran's long-term complaints of 
pain, fatigue, weakness, and incoordination with movement of 
both ankles and in reviewing the evidence the Board has 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59; DeLuca, supra.  Indeed, the February 2001 VA 
examination report noted that the veteran complained of pain 
and fatigue during testing.  However, there has been no 
persuasive showing of additional functional loss due to pain 
that would further limit motion so as to result in a higher 
rating under Code 5271.  The February 2000 VA examiner noted 
no objective evidence of pain.  At the February 2001 VA 
examination, the veteran complained of pain on range of 
motions, but the examiner reported that there was no 
resulting decrease in range of motion and no evidence or 
increased weakness.  Moreover, the February 2001 VA 
examination found that the veteran had 5+/5  strength on 
plantar flexion and 4+/5 on dorsiflexion.  The Board 
therefore concludes that the ranges of motion reported are an 
accurate indication of actual impairment and there is no 
additional functional loss due to pain, fatigue, weakness or 
incoordination. 

In light of the above, while the Board acknowledges the 
veteran's ankle impairment, the Board finds that the ankle 
disabilities result in no more that moderate limitation of 
motion and that the criteria for the next higher rating of 20 
percent have not been met at this time.  There is only 
minimal limitation of plantar flexion and dorsiflexion 
appears to be approximately one-half of normal.  The Board 
believes that the current 10 percent ratings for each ankle 
adequately reflect the current degree of impairment.  The 
veteran may always advance a claim for an increased rating 
should either or both ankle disabilities increase in severity 
in the future. 

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant 
favorable decisions.



ORDER

The appeal is denied as to both issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

